CORRECTED DETAILED ACTION

Corrected Notice of Allowability
	This corrected notice of allowability is being furnished to enter the IDS of 04/04/2022, which was filed after the Examiner posted the previous notice of allowability. For Applicant’s convenience and the clarity of the record, the entirety of the previous notice of allowability is reproduced below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	The amendment of 03/01/2022 has been entered. Claims 25-45 are currently pending in this US patent application and were examined on their merits.

Withdrawn Rejections
	The rejection of claims 25-45 under 35 U.S.C. 112(b) as being indefinite for a lack of clear antecedent basis is withdrawn in light of the amendment of 03/01/2022, which amended claims 25 and 33 to clarify the antecedence.
	The rejection of claims 25-45 under 35 U.S.C. 103(a) as being unpatentable over Ott is withdrawn in light of the arguments and evidence set forth in the remarks of 03/01/2022 (see more complete discussion below under Reasons for Allowance).

Information Disclosure Statement
	The information disclosure statement filed in this application on 04/04/2022 has been received and considered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in the teachings of Ott, as discussed in the previous Office action. As previously discussed, Ott does not explicitly teach recellularization in the antegrade and retrograde directions. Applicant’s response of 03/01/2022 presents the Robertson reference and highlights the data within as evidence of a greater than expected improvement in the recellularization of organs following perfusion in both the antegrade and retrograde directions as compared with recellularization by perfusing in only one direction (see Robertson, page 5, left column, Figure 2). Similar data are also presented in Figure 3 of the instant application. These data have been found persuasive, and the rejection under 35 U.S.C. 103(a) has been withdrawn, as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 25-45 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/02/2022